Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 10/11/2021 and the Request for Continuing Examination filed on 11/02/2021 have been entered. Claims 1-28, 32 and 36-76 remain pending in the application. Claims 62 and 65-66 has been amended by the Applicant. Claims 1-28, 32, and 36-61 were previously withdrawn from further consideration. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of PCT/US16/41348 , International Filing Date of 07/07/2016, that claims priority from provisional application 62191182, filed 07/10/2015, and claims priority from provisional application 62238609, filed on 10/07/2015, and claims priority from provisional application 62269721, filed on 12/18/2015 .

Information Disclosure Statement
The information disclosure statement filed 11/02/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically the Non-patent literature document to CN Office Action dated 09/22/2021 in Chinese was not considered.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 74-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claim 74 recites the phrase limitation “the pattern is disposed on a first surface of the EC lite opposite from a second surface of the EC lite on which the EC device coating is disposed” which is not supported by the original specification or the drawings because of the new amended limitations of the base claim 62 that requires that “the patterned layer having a pattern” and that “the patterned layer is disposed between the first conductive layer and a buffer layer that separates the patterned layer from the EC stack” as depicted in Figs. 5C-F and related descriptions. Hence there is not support that the pattern can be disposed on a first surface of the EC lite opposite from a second surface of the EC lite on which the EC device coating is disposed. 
Claim 75 recites the limitation phrase where “the pattern comprises a patterned lite laminated to the EC lite” which is not supported by the original specification or the drawings because of the new amended limitations of the base claim 62 that requires that “the patterned layer having a pattern” and that “the patterned layer is disposed between the first conductive layer and a buffer layer that separates the patterned layer from the EC stack” as depicted in Figs. 5C-F and related descriptions. Hence there is not support that the pattern comprises a patterned lite laminated to the EC lite. 
Claim 76 depends on claim 75 and therefore inherits the same deficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites the phrase limitation “the pattern is disposed on a first surface of the EC lite opposite from a second surface of the EC lite on which the EC device coating is disposed”. However, this limitation is confusing because it is unclear how it can be treated given that it is not supported by the original specification or the drawings, and thus it is unclear if there are one or more patterns or if additional structures are regarded as patterns? For the purposes of examination the above phrase limitation will be treated broadly such that that the pattern may be disposed on the same surface as EC device or another surface, or can represent any additional surface with some pattern. It is suggested to amend or cancel the claim and provide explanations in order to remove the indefiniteness issue. 
Claim 75 recites the phrase limitation “the pattern comprises a patterned lite laminated to the EC lite”. However, this limitation is confusing because it is unclear how it can be treated given that it is not supported by the original specification or the drawings, and thus it is unclear if there are one or more patterns or if additional structures are regarded as patterns? For the purposes of examination the above phrase limitation will be treated broadly such that that patterned lite laminated  may be any pattern that may be disposed on the same EC device or lite, or can represent any additional surface with some pattern. It is suggested to amend or cancel the claim and provide explanations in order to remove the indefiniteness issue. 
Claim 76 depends on claim 75 and therefore inherits the same deficiency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 62-64, 66 and 69-76 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record) US2015/0345206.  
In regard to independent claims 62 and claims 63 and 64, Friedman teaches an electrochromic window (e.g. window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-06, 26-28, 32-33,65], see Figs. 1-2, 4-6) comprising: 
at least one electrochromic (EC) lite (i.e. glass panes with electrochromic EC device , e.g. substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55] with reference to Table), the EC lite comprising a transparent substrate ( e.g. one of substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55]), the transparent substrate (205 or 215 or e.g. 405, 415, 435) having disposed thereon: 
(a) an electrochromic device coating (as window IGU with substrate(s), panes with Electrochromic (EC) device e.g. 500 thereon, e.g. 210 on 205, 220 on 215, where e.g. 210 is on out-board pane 205, or 220 is on in-board pane 215 of 200,  or 410 on 405, 420 on 415, 430 on 435 where 420 and 430 are on in-board pane 415, 435 of 400a,b see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6), the EC device coating including a first conductive layer and an EC stack (i.e. as 500 EC device i.e. 210, 220 or 420 or 430, detailed in Fig. 5, includes highly conductive ceramic of the composite layer 504 on substrate e.g. 502 and EC stack e.g. EC layer 506, ion conducting layer 508, and counter electrode 510, with another conducting layer 514, see paragraphs [65, 70-74]); 
(b) a patterned layer (i.e. as e.g. (i) patterned metal wires or conductive layer pattern of composite conductive layer 504 of the EC device 500 as 210, 220 or 420 or 430, paragraphs [65, 70-74], that is/are disposed on substrate 502 as e.g.  205, 215 of 200, and 405, 415, 435 of 400a,b, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], as depicted in Figs. 1-2, 4-6; and also as  (ii) e.g. UV reflective film or layer on any of the 1-4 surfaces i.e. inner or outer surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2, 4, see paragraphs [33, 54, 57,60]; see reference to Table 1 explaining that e.g. four state multi-pane EC window embodiment (e.g. as in Fig. 2 or 4) includes state 1 that allows substantial amount of light to pass through the window unit, and a significant portion of the near infrared spectrum, which allows passive solar heating , which is in contrast to a typical low-E coating, when present in another embodiment with such coating, which although allows a comparable amount of visible light to pass through, blocks most of the near infrared spectrum and does not allow passive solar heating in the winter, see e.g. paragraphs [45-48]);
wherein the patterned layer (i.e. as conductive layer pattern in the  composite conductive layer 504 of the EC device 500, paragraphs [65, 74]) is disposed between the first conductive layer (conductive ceramic layer) and a buffer layer (i.e. over-coating of transparent conductive material, paragraphs [65, 74]) that separates the patterned layer from the EC stack (i.e. as EC device includes substrate placed with highly conductive ceramic layer and conductive layer pattern or patterned metal wires of the composite conductive layer 504 and then placing over-coating with transparent conductive materials such as doped tin oxides or indium tin oxide, which separates composite layers from other EC device stack layers, see paragraphs [65, 70-74], Fig. 5, as applied to EC devices in Figs. 2,4).
But Friedman is silent that the patterned layer  (conductive layer pattern in the  composite conductive layer 504 of the EC device) having a pattern comprising: 
(i) a first feature configured to selectively reflect or scatter more electromagnetic radiation at a first wavelength than at a second wavelength, the second wavelength being higher than the first wavelength and regarding claims 63 and 64 that the first wavelength is between about 300-400nm and the second wavelength is between about 400-700nm, and that it provides an average of at least about 10% more reflection or scattering of electromagnetic radiation at wavelengths between about 300-400 nm than at wavelengths between about 400- 700 nm, and 
(ii) a second feature that is substantially transparent to electromagnetic radiation at the first wavelength and the second wavelength, as due claim 63 between about 300-700 nm, and the first feature and second feature being interspersed with one another.
However, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches such patterned layer (as film/coating 150 thus also formed as film, with/on glass substrate/lite 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5) comprising: (i) a first feature that is configured to selectively reflect or scatter more electromagnetic radiation at a first wavelength than at wavelength second wavelength, the second wavelength being higher than the first wavelength  and thus also regarding claim 63  that the first wavelength is between about 300-400nm and the second wavelength is between about 400-700nm  (i.e. as patterns of UV coating 150 reflect at least 40 % or more in UV e.g. at first wavelength and at least 10% more than in visible region i.e. as in the second wavelength, paragraphs [08-09, 18,21-22]), and regarding claim 64 that thus provides an average of at least about 10% more reflection or scattering of electromagnetic radiation at wavelengths between about 300-400 nm than at wavelengths between about 400- 700 nm (i.e. patterns of UV coating 150 reflect at least 40 % or more in UV and at least 10% more than in visible region, paragraphs [08-09, 18,21-22]) and 
further also teaches (ii) a second feature that is substantially transparent to electromagnetic radiation at the first and second wavelengths i.e. between about 300-700 nm (i.e. as space features between patterns of 150 UV reflectance layer or just glass substrate 1 without 150 pattern, paragraphs [08-09, 18,21-22]), and the first and second features being interspersed with one another (i.e. as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, interspersed with paragraphs [08-09, 18,21-22, 31], therefore providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and specify the conductive layer pattern in the  composite conductive layer of the EC device with patterned UV reflecting coating  according to teachings of Vikor this also as reflective UV layer in electrochromic lite/pane e.g. 205/210, or 405/410 of the  widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit with such patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman, paragraph [36]). 
Regarding claim 66, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the patterned layer (i.e. as conductive layer pattern modified with pattern of UV 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor) comprises at least one of titanium oxide, aluminum oxide, tantalum oxide, tin oxide, silicon oxide, aluminum nitride, and silicon nitride (i.e. as due to combination 150 is patterned layer also includes e.g. titanium oxide, aluminum oxide due to doping of SiO2, silicon oxide, silicon nitride see Vikor, paragraphs [18-23, 25, 26, 27, 28, 29-30], as depicted in Figs. 2-6 of Vikor), 
Regarding claim 69, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the first feature (i.e. as conductive layer pattern modified with patterns of UV coating 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1) comprises a first material  (i.e. as due to combination 150 pattern layer includes e.g. titanium oxide, aluminum oxide due to doping of SiO2, silicon oxide, silicon nitride see Vikor, paragraphs [18-23, 25, 26, 27, 28, 29-30], as depicted in Figs. 2-6 of Vikor) and the second feature comprises a second material that has a different composition than the first material (i.e. as empty space e.g. air, underlying glass substrate e.g. soda-lime-silica type glass, as applied to e.g. architectural/float glass features between patterns of 150 UV reflectance layer or just glass substrate 1 without 150 pattern, see Vikor paragraphs [08-09, 18-22], and  Friedman paragraphs [37, 71], with different composition from the 150 pattern layer).
Regarding claim 70, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the first feature (i.e. as conductive layer pattern modified with patterns of UV coating 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1) exhibits greater scattering than the second feature at about 370 nm (i.e. as patterns of UV coating 150 reflect at least 40-60% or more in UV e.g. from 300-400, thus including 370 nm that   ~10% in visible region i.e. as in the second wavelength, see Vikor, paragraphs [08-09, 18-21]). 
Regarding claim 71, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern (i.e. as conductive layer pattern modified with patterns of UV coating 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1) is formed or applied by a sandblaster or etcher (i.e. as coating 150 is applied over the entire substrate and then portions of coating 150 are removed in order to form a patterned coating 150, see Vikor, paragraphs [08-09, 18-22]; Moreover, the further limitations of claim 71 e.g. “or applied by a sandblaster or etcher “ appear as optional and are directed to method steps of making the device, and it could have been made using an alternative method such as plasma processing or laser processing or selective coating e.g. using mask pattern.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 72, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern (i.e. as conductive layer pattern modified with patterns of UV coating 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1) is formed or applied by a laser (i.e. as coating 150 is applied over the entire substrate and then portions of coating 150 are removed in order to form a patterned coating 150, see Vikor, paragraphs [08-09, 18-22]; Moreover, the further limitations of claim 72 e.g. “or applied by a laser” appear as optional and are directed to method steps of making the device, and it could have been made using an alternative method such as plasma processing or laser processing or selective coating e.g. using mask pattern.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 73, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern (i.e. as conductive layer pattern modified with patterns of UV coating 150, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1) is applied to or formed as a film on at least one of the substrates (i.e. as coating 150 is applied as a film over a pattern on the substrate 1, e.g. over the entire substrate and then portions of coating 150 are removed in order to form a patterned coating 150, see Vikor, paragraphs [08-09, 18-22]; Moreover, the further limitations of claim 73 appear to be directed to method steps of making the device, and it could have been made using an alternative method such patterned plasma processing or patterned laser processing or selective coating e.g. using masking materials.  The above limitations are fully treated to the extent of recited structure based on the product itself. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”). 
Regarding claim 74, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern (i.e. as conductive layer pattern modified with patterns of UV coating 150 on substrate 1, as applied to IGU(s)  substrates of Friedman see Figs. 2, 4-6, paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6),  due to combination with Vikor as depicted in Fig. 1) is
disposed on a first surface of the EC lite opposite from a second surface of the EC lite on which the EC device coating is disposed (as best understood due to 112 issues noted above, as coating 150 is applied as a film over a pattern on the substrate 1, i.e. due to combination is applied to surfaces 1-4, including surfaces 1 and 4 of 105 and 115 corresponding to outer surfaces of substrates 205, 405, 215, 415 which have EC substrates on opposite/inner surfaces, as 210 is on 205, 220 is on 215,  410 is on 405, 420 is on 415, which are on opposite sides of substrates 205, 215, 405, 415, respectively, see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6; note that 150 is over the entire substrate and then portions of coating 150 are removed in order to form patterned coating 150, see Vikor, paragraphs [08-09, 18-22]). 
Regarding claim 75, The Friedman-Vikor combination teaches the invention as set forth above and further teaches the pattern comprises a patterned lite  (i.e. as conductive layer pattern modified with patterns of UV coating 150 on substrate 1, as applied to IGU(s) of Friedman see Figs. 2, 4-6, where 210 is on 205, 220 is on 215,  410 is on 405, 420 is on 415, see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6) laminated to the EC lite (i.e. as conductive layer pattern modified with coating 150 is applied as a film over a pattern on the substrate 1, i.e. due to combination to e.g. substrate 205, 405, 215, 415 which are EC substrates as 210 is on 205, 220 is on 215,  410 is on 405, 420 is on 415; 150 is over the entire substrate and then portions of coating 150 are removed in order to form patterned coating 150, see Vikor, paragraphs [08-09, 18-22]; Moreover, the further limitations of claim 75 are directed to method steps of making the device, and it could have been made using an alternative method such patterned plasma processing or patterned laser processing or selective coating e.g. using masking materials.  The above limitations are fully treated to the extent of recited structure based on the product itself. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”). 
Regarding claim 76, The Friedman-Vikor combination teaches the invention as set forth above and further teaches the EC lite is an outboard lite of an EC insulated glass unit (i.e. as 205, 405, are also outboard ICUs with EC since EC 210 is on 205, and e.g. EC 410 is on 405; see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6). 


Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record) US 20120033287 A1 in view of  Vikor et al. (hereafter Vikor, of record) US2015/0345206 and further in view Thompson et al (hereafter Thompson) US 20170208796 A1. 
Regarding claim 65, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the transparent substrate is formed from glass (i.e. as substrates 205, 215 or e.g. 405, 415, 435, as e.g. 502 in EC device are formed from glass, e.g. float glass, see paragraphs [29, 33, 37-39, 50, 56, 71, 73]), buy is silent that it has an ultra-low content of iron.
However, Thompson teaches in the same field of invention of a glazing (see Figs. 1-4, where the glazing is for minimizing or preventing bird collisions with windows or other glazings, has at least one substrate, and also an additional coating, for example a UV reflectance coating, see Abstract, paragraphs [01-16, 27, 47-52]) and further teaches that the transparent substrate is formed from glass having an ultra-low content of iron (i.e. as  substrate is from a low-iron float glass, for example, having an iron content of 0.015% w/w or lower, since it is preferable to have such substrate for extra clarity and greater light transmission, see paragraphs [27]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the glass substrate (float glass substrate) of Friedman as ultra-low iron content glass according to teaching of Thompson since it is preferable to have such substrate providing for extra clarity and greater light transmission, (see Thompson, paragraphs [27]). 


Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record) US 20120033287 A1 in view of  Vikor et al. (hereafter Vikor, of record) US2015/0345206 and further in view of Klem  (of record) US 20120113519 A1. 
Regarding claim 67, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the first feature and/or second feature have a first dimension (i.e. as conductive layer pattern modified with patterns of UV coating 150 and spaces between in stripped or grid pattern with first dimension e.g. width or height of the pattern feature, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1), but the combination is silent that first dimension that is (i) about 4 inches or less in a first direction, and/or (ii) about 2 inches or less in a second direction that is substantially perpendicular to the first direction.  
However, Klem teaches in the same field of invention of a method and apparatus for preventing birds from colliding with or striking flat clear and tinted glass and plastic surfaces (as window panes of glass or plastic having a pattern of dots, vertical lines, horizontal lines or a lattice/grid pattern on a surface being visible to the avian eye preventing birds from striking or colliding with the window pane and also having optical characteristics of a minimum of 20% ultraviolet reflection separated by ultraviolet absorption, see Figs. 1-6, Title, Abstract, paragraphs [02-04, 15-16, 21-22]) and further teaches that first dimension that is (i) about 4 inches or less in first direction, and/or (ii) about 2 inches or less in a second direction that is substantially perpendicular to the first direction (i.e. as e.g. thickens of horizontal lines of 0.125-1”, and thickness of vertical lines 0.125-1”, and/or as vertical and horizontal spacing/grid dimension is 0.125 to 4” inches, and 0.125 inch to 3.125 inches, as birds can effectively detect and avoid such patterns covering the entire glass or plastic surface, where the patterns have  ultraviolet reflective elements, also reflecting in the range of 300 to less than 400 nanometers wavelength, see Klem, paragraphs [03, 21-24, 26-28]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and apply the dimensional characteristics of the UV reflecting elements of the lattice/grid pattern according to teachings of Klem for the dimensions of the conductive layer pattern as modified with reflective layer elements of the grid (150) of Friedman and Vikor in order to enable birds to effectively detect and avoid such patterns covering the glass (or plastic) surface, with so dimensioned pattern of ultraviolet reflective elements, (see Klem, paragraphs [03, 21-24, 26-28]). 
Regarding claim 68, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the first and/or second features have a first dimension (i.e. as conductive layer pattern modified with patterns of UV coating 150 and spaces between in stripped or grid pattern with first dimension e.g. size, width or height of the pattern feature e.g. lines or grid, as applied to IGU(s) of Friedman see Figs. 2, 4-6, due to combination with Vikor as depicted in Fig. 1, paragraphs [18-22]), but the combination is silent that at least one of the first and second features is at least about 1/4 inch in its shortest dimension.  
However, Klem teaches in the same field of invention of a method and apparatus for preventing birds from colliding with or striking flat clear and tinted glass and plastic surfaces (as window panes of glass or plastic having a pattern of dots, vertical lines, horizontal lines or a lattice/grid pattern on a surface being visible to the avian eye preventing birds from striking or colliding with the window pane and also having optical characteristics of a minimum of 20% ultraviolet reflection separated by ultraviolet absorption, see Figs. 1-6, Title, Abstract, paragraphs [02-04, 15-16, 21-22]) and further teaches (i.e. as e.g. thickens of horizontal lines of e.g. 1”, and thickness of vertical lines of e.g. 1”, as birds can effectively detect and avoid such patterns covering the entire glass or plastic surface, where the patterns have  ultraviolet reflective elements, also reflecting in the range of 300 to less than 400 nanometers wavelength, see Klem, paragraphs [03, 21-24, 26-28], as depicted in Figs. 2-3, as depicted in Figs. 2-4). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and apply the dimensional characteristics of the UV reflecting elements of parallel line pattern according to teachings of Klem for the dimensions of the conductive layer pattern modified with reflective layer elements of the parallel striped pattern (150) of Friedman and Vikor in order to enable birds to effectively detect and avoid such patterns covering the glass (or plastic) surface, with so dimensioned pattern of ultraviolet reflective elements, (see Klem, paragraphs [03, 21-24, 26-28]). 


Response to Arguments

Applicant's arguments filed in the Remarks dated 10/11/2021 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues in on page 13 of the Remarks that Friedman alone or in combination  with Vikor does not disclose limitations of amended claim 62 that (1) “an electrochromic (EC) lite comprises a transparent substrate, the transparent substrate having disposed thereon: (a) an EC device coating and (b) a patterned layer, the patterned layer having a pattern, and where “the EC device coating includes a first conductive layer and an EC stack and the patterned layer is disposed between the first conductive layer and a buffer layer that separates the patterned layer from the EC stack”, since Friedman does not disclose the substrate with such coating BF (bird-friendly) pattern and allegedly such configuration where patterned layer being disposed between the first conductive layer and a buffer layer that separates the patterned layer from the EC stack, and since allegedly Vikor may or may not  disclose such features designed to prevent and reduce bird collisions, but Vikor only discloses window units with patterned UV reflective coating, but allegedly doesn’t cure deficiencies of Friedman. The Examiner respectfully disagrees. With respect to the above issue (1), as presented in the rejection above, the cited prior art of Friedman alone and in combination with Vikor teaches and renders obvious all limitations of claim 62, since Friedman teaches an electrochromic window (e.g. window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-06, 26-28, 32-33,65], see Figs. 1-2, 4-6) comprising: 
at least one electrochromic (EC) lite (i.e. glass panes with electrochromic EC device , e.g. substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55] with reference to Table), the EC lite comprising a transparent substrate ( e.g. one of substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55]), the transparent substrate (205 or 215 or e.g. 405, 415, 435) having disposed thereon: 
(a) an electrochromic device coating (as window IGU with substrate(s), panes with Electrochromic (EC) device e.g. 500 thereon, e.g. 210 on 205, 220 on 215, where e.g. 210 is on out-board pane 205, or 220 is on in-board pane 215 of 200,  or 410 on 405, 420 on 415, 430 on 435 where 420 and 430 are on in-board pane 415, 435 of 400a,b see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6), the EC device coating including a first conductive layer and an EC stack (i.e. as 500 EC device i.e. 210, 220 or 420 or 430, detailed in Fig. 5, includes highly conductive ceramic of the composite layer 504 on substrate e.g. 502 and EC stack e.g. EC layer 506, ion conducting layer 508, and counter electrode 510, with another conducting layer 514, see paragraphs [65, 70-74]); 
(b) a patterned layer (i.e. as e.g. (i) patterned metal wires or conductive layer pattern of composite conductive layer 504 of the EC device 500 as 210, 220 or 420 or 430, paragraphs [65, 70-74], that is/are disposed on substrate 502 as e.g.  205, 215 of 200, and 405, 415, 435 of 400a,b, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], as depicted in Figs. 1-2, 4-6; and also as  (ii) e.g. UV reflective film or layer on any of the 1-4 surfaces i.e. inner or outer surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2, 4, see paragraphs [33, 54, 57,60]; see reference to Table 1 explaining that e.g. four state multi-pane EC window embodiment (e.g. as in Fig. 2 or 4) includes state 1 that allows substantial amount of light to pass through the window unit, and a significant portion of the near infrared spectrum, which allows passive solar heating , which is in contrast to a typical low-E coating, when present in another embodiment with such coating, which although allows a comparable amount of visible light to pass through, blocks most of the near infrared spectrum and does not allow passive solar heating in the winter, see e.g. paragraphs [45-48]);
wherein the patterned layer (i.e. as conductive layer pattern in the  composite conductive layer 504 of the EC device 500, paragraphs [65, 74]) is disposed between the first conductive layer (conductive ceramic layer) and a buffer layer (i.e. over-coating of transparent conductive material, paragraphs [65, 74]) that separates the patterned layer from the EC stack (i.e. as EC device includes substrate placed with highly conductive ceramic layer and conductive layer pattern or patterned metal wires of the composite conductive layer 504 and then placing over-coating with transparent conductive materials such as doped tin oxides or indium tin oxide, which separates composite layers from other EC device stack layers, see paragraphs [65, 70-74], Fig. 5, as applied to EC devices in Figs. 2,4).
AS noted Friedman is silent that the patterned layer  (conductive layer pattern in the  composite conductive layer 504 of the EC device) having a pattern comprising: 
(i) a first feature configured to selectively reflect or scatter more electromagnetic radiation at a first wavelength than at a second wavelength, the second wavelength being higher than the first wavelength and regarding claims 63 and 64 that the first wavelength is between about 300-400nm and the second wavelength is between about 400-700nm, and that it provides an average of at least about 10% more reflection or scattering of electromagnetic radiation at wavelengths between about 300-400 nm than at wavelengths between about 400- 700 nm, and 
(ii) a second feature that is substantially transparent to electromagnetic radiation at the first wavelength and the second wavelength, as due claim 63 between about 300-700 nm, and the first feature and second feature being interspersed with one another.
However, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches such patterned layer (as film/coating 150 thus also formed as film, with/on glass substrate/lite 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5) comprising: (i) a first feature that is configured to selectively reflect or scatter more electromagnetic radiation at a first wavelength than at wavelength second wavelength, the second wavelength being higher than the first wavelength  and thus also regarding claim 63  that the first wavelength is between about 300-400nm and the second wavelength is between about 400-700nm  (i.e. as patterns of UV coating 150 reflect at least 40 % or more in UV e.g. at first wavelength and at least 10% more than in visible region i.e. as in the second wavelength, paragraphs [08-09, 18,21-22]), and regarding claim 64 that thus provides an average of at least about 10% more reflection or scattering of electromagnetic radiation at wavelengths between about 300-400 nm than at wavelengths between about 400- 700 nm (i.e. patterns of UV coating 150 reflect at least 40 % or more in UV and at least 10% more than in visible region, paragraphs [08-09, 18,21-22]) and 
further also teaches (ii) a second feature that is substantially transparent to electromagnetic radiation at the first and second wavelengths i.e. between about 300-700 nm (i.e. as space features between patterns of 150 UV reflectance layer or just glass substrate 1 without 150 pattern, paragraphs [08-09, 18,21-22]), and the first and second features being interspersed with one another (i.e. as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, interspersed with paragraphs [08-09, 18,21-22, 31], therefore providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and specify the conductive layer pattern in the  composite conductive layer of the EC device with patterned UV reflecting coating  according to teachings of Vikor this also as reflective UV layer in electrochromic lite/pane e.g. 205/210, or 405/410 of the  widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit with such patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman, paragraph [36]). 
Thus, Friedman specifically teaches electrochromic window (e.g. window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-06, 26-28, 32-33,65], see Figs. 1-2, 4-6) comprising: 
at least one electrochromic (EC) lite (i.e. glass panes with electrochromic EC device , e.g. substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55] with reference to Table), the EC lite comprising a transparent substrate ( e.g. one of substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], e.g. as in one embodiment with architectural glass, i.e. not another embodiment that may have low emissivity coating, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55]), the transparent substrate (205 or 215 or e.g. 405, 415, 435) having disposed thereon: 
(a) an electrochromic device coating (as window IGU with substrate(s), panes with Electrochromic (EC) device e.g. 500 thereon, e.g. 210 on 205, 220 on 215, where e.g. 210 is on out-board pane 205, or 220 is on in-board pane 215 of 200,  or 410 on 405, 420 on 415, 430 on 435 where 420 and 430 are on in-board pane 415, 435 of 400a,b see paragraphs [04-06, 32-33,36-39, 55-57,65], see e.g. Figs. 1-2, 4-6), the EC device coating including a first conductive layer and an EC stack (i.e. as 500 EC device i.e. 210, 220 or 420 or 430, detailed in Fig. 5, includes highly conductive ceramic of the composite layer 504 on substrate e.g. 502 and EC stack e.g. EC layer 506, ion conducting layer 508, and counter electrode 510, with another conducting layer 514, see paragraphs [65, 70-74]); 
(b) a patterned layer (i.e. as e.g. (i) patterned metal wires or conductive layer pattern of composite conductive layer 504 of the EC device 500 as 210, 220 or 420 or 430, paragraphs [65, 70-74], that is/are disposed on substrate 502 as e.g.  205, 215 of 200, and 405, 415, 435 of 400a,b, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 65], as depicted in Figs. 1-2, 4-6; and also as  (ii) e.g. UV reflective film or layer on any of the 1-4 surfaces i.e. inner or outer surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2, 4, see paragraphs [33, 54, 57,60]; see reference to Table 1 explaining that e.g. four state multi-pane EC window embodiment (e.g. as in Fig. 2 or 4) includes state 1 that allows substantial amount of light to pass through the window unit, and a significant portion of the near infrared spectrum, which allows passive solar heating , which is in contrast to a typical low-E coating, when present in another embodiment with such coating, which although allows a comparable amount of visible light to pass through, blocks most of the near infrared spectrum and does not allow passive solar heating in the winter, see e.g. paragraphs [45-48]). 
Specifically, Friedman does teach the specific configuration of patterned layer where the patterned layer (i.e. as conductive layer pattern in the  composite conductive layer 504 of the EC device 500, paragraphs [65, 74]) is disposed between the first conductive layer (conductive ceramic layer) and a buffer layer (i.e. over-coating of transparent conductive material, paragraphs [65, 74]) that separates the patterned layer from the EC stack (i.e. as EC device includes substrate placed with highly conductive ceramic layer and conductive layer pattern or patterned metal wires of the composite conductive layer 504 and then placing over-coating with transparent conductive materials such as doped tin oxides or indium tin oxide, which separates composite layers from other EC device stack layers, see paragraphs [65, 70-74], Fig. 5, as applied to EC devices in Figs. 2,4).
Therefore Friedman teaches the transparent substrate configured as an EC lite, the substrate having disposed thereon EC device coating and the pattern layer as conductive layer pattern. As noted above patterned layer is taught by Friedman, but not with specifics of patterned features which were not disclosed in Friedman. 
However, Vikor was used for such teachings. As noted above, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting coating positioned on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches such patterned layer on substrate (150, with/on 1 and 30, paragraphs [01,08-09, 18-23]) comprising: (i) a first feature that is configured to selectively reflect or scatter more electromagnetic radiation at a first wavelength than at wavelength second wavelength, the second wavelength being higher than the first wavelength  and thus also regarding claim 63  that the first wavelength is between about 300-400nm and the second wavelength is between about 400-700nm  (i.e. as patterns of UV coating 150 reflect at least 40 % or more in UV e.g. at first wavelength and at least 10% more than in visible region i.e. as in the second wavelength, paragraphs [08-09, 18,21-22]), and regarding claim 64 that thus provides an average of at least about 10% more reflection or scattering of electromagnetic radiation at wavelengths between about 300-400 nm than at wavelengths between about 400- 700 nm (i.e. patterns of UV coating 150 reflect at least 40 % or more in UV and at least 10% more than in visible region, paragraphs [08-09, 18,21-22]) and further teaches (ii) a second feature that is substantially transparent to electromagnetic radiation at the first and second wavelengths i.e. between about 300-700 nm (i.e. as space features between patterns of 150 UV reflectance layer or just glass substrate 1 without 150 pattern, paragraphs [08-09, 18,21-22]), and the first and second features being interspersed with one another (i.e. as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, interspersed with paragraphs [08-09, 18,21-22, 31], therefore providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patterned UV reflecting coating,  according to teachings of Vikor to inboard pane with reflective UV layer of the widow (IGU) unit of Friedman in order to provide such  insulating glass (IG) window unit with such patterned UV reflecting coating designed to prevent and reduce bird collisions therewith(see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as suggested by Friedman). 
Hence as already noted above, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and specify the conductive layer pattern in the  composite conductive layer of the EC device with patterned UV reflecting coating  according to teachings of Vikor this also as reflective UV layer in electrochromic lite/pane e.g. 205/210, or 405/410 of the  widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit with such patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman, paragraph [36]). 
In response to applicant's arguments under issue (1) above that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. certain specifics to a BF layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally regarding the above issue (1), it is noted that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function e.g. that the electrochromic window can achieve two or more optical states that simultaneously appear substantially somewhat more transparent and to humans and more patterned to birds. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure.
Applicant’s arguments of the unworkability of the combination, due to teachings of Vikor appear to be based on a literal application of the actual structure of Vikor to the actual structure of Friedman.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function providing reflective UV film/layer on substrate or pane which is patterned and thus visible to birds that can see such reflected and scattered UV radiation.  See MPEP § 2112.01.   rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Lastly regarding issue (1) above, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
It is also noted that claim 65 was amended but not canceled. 
No additional substantial arguments are presented after last paragraph on page 13 of the Remarks. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872